DELAWARE POOLED® TRUST The International Equity Portfolio (the “Portfolio”) Supplement to the Portfolio’s Summary Prospectus dated February 28, 2014 The following replaces the information in the section entitled “Who manages the Portfolio? – Sub-advisor”: Sub-advisor Mondrian Investment Partners Ltd. Portfolio managers Position with Mondrian Investment Partners Ltd. Start date on the Portfolio Elizabeth A. Desmond Director/Chief Investment Officer, International Equities October 1999 Melissa J. A. Platt, CFA Portfolio Manager February 2012 Nigel Bliss Senior Portfolio Manager November 2014 Andrew R. Porter, CFA Senior Portfolio Manager November 2014 Investments in the Portfolio are not and will not be deposits with or liabilities of Macquarie Bank Limited ABN 46 and its holding companies, including their subsidiaries or related companies (the "Macquarie Group"), and are subject to investment risk, including possible delays in repayment and loss of income and capital invested. No Macquarie Group company guarantees or will guarantee the performance of the Portfolio, the repayment of capital from the Portfolio, or any particular rate of return. Please keep this supplement for future reference. This Supplement is dated December 29, 2014.
